United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1427
Issued: January 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On June, 18, 2012 appellant filed a timely appeal of the December 21, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a traumatic injury in the performance of duty.

1
2

5 U.S.C. §§ 8101-8193.

Following issuance of the December 21, 2011 decision, appellant submitted new evidence to OWCP. The
Board may not consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On August 3, 2011 appellant, then a 41-year-old transportation security officer, filed a
traumatic injury claim alleging that, on July 30, 2011, while grabbing a bag, she felt her left knee
pop. She did not stop work.
In an August 8, 2011 work status report, Dr. Charles F. Burt, a Board-certified
orthopedist, diagnosed left knee pain and advised that appellant could return to work with
restrictions. In work status reports dated August 18 and 19, 2011, he diagnosed medial tibial
plateau contusion of the left knee and advised that she could return to a desk job with
restrictions. On September 28, 2011 Dr. Burt reported appellant’s complaints of lateral and
posterior left knee pain. He noted minimal effusion and tenderness along the posterolateral joint
line of the left knee. Dr. Burt diagnosed persistent left knee pain with symptomatic lateral
meniscus tear and painful cyclops lesion and recommended a left knee arthroscopy cyclops
lesion excision. Appellant submitted August 8, 2011 report from a physician’s assistant who
treated her for bilateral knee pain. She reported lifting a luggage bag from one carrier to the next
and twisted and felt a pop in her left knee. Appellant noted that her history was significant for a
bilateral knee anterior cruciate ligament reconstruction in 2005 and 2006. The physician’s
assistant advised x-rays of both knees revealed mild degenerative changes bilaterally with no
other acute abnormalities. In a September 16, 2011 report, the physician’s assistant noted that
appellant had no improvement in her knee symptoms. An August 16, 2011 magnetic resonance
imaging (MRI) scan of the left knee revealed an anterior cruciate ligament reconstruction with
hamstring autograft, focal fibrosis cyclops lesion, lateral meniscus, shallow radial tear posterior
horn and full thickness chondral fissuring with foci in situ delamination of the lateral facet of the
patella.
The employing establishment submitted a September 28, 2011 physician review report
from Dr. David M. Sack, a Board-certified physiatrist who was asked to review appellant’s file
but did not examine her. Dr. Sack noted Dr. Burt’s finding of a cyclops lesion and opined that a
cyclops lesion can develop over time after an anterior ligament reconstruction and not after an
acute injury event. He opined that there was no clear acute condition that could be explained by
the July 30, 2011 event. Dr. Burt advised that there were no injury symptoms reported at the
time of the injury with regard to the right knee and the left knee appeared to be related to a long
term complication of the prior anterior cruciate ligament reconstruction.
By letter dated October 17, 2011, OWCP advised appellant that her claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
It indicated that her claim was administratively handled to allow medical payments up to
$1,500.00; however, the merits of the claim had not been formally adjudicated. OWCP advised
that, because appellant’s physician recommended surgery, her claim would be formally
adjudicated. It requested that she submit additional information including a comprehensive
medical report from her treating physician, which included a reasoned explanation as to how the
specific work factors or incidents identified by her had contributed to her claimed left knee
injury.
Appellant submitted an August 18, 2011 report from a registered nurse who noted MRI
scan findings. An August 22, 2011 report from a physician’s assistant noted that she presented
for a right knee cortisone injection. In an October 31, 2011 report, the physician’s assistant
noted that appellant was one week status post arthroscopic surgery with cyclops excision and
2

chondroplasty. A work status note dated October 31, 2011 from Dr. Burt diagnosed status post
left knee surgery and advised that she could not work. Appellant also submitted a physical
therapy report.
On December 21, 2011 OWCP denied appellant’s claim on the grounds that the medical
evidence was insufficient to establish that a medical condition was related to the established
work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employing establishment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or
occupational disease.3
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.4 The second component of fact of
injury is whether the employing establishment incident caused a personal injury and generally
can be established only by medical evidence. To establish a causal relationship between the
condition, as well as any attendant disability, claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence, based on a complete factual and
medical background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

ANALYSIS
In the instant case, it is not disputed that appellant worked as a transportation security
officer and that, on July 30, 2011, she was lifting luggage at work. It is also not disputed that she
was diagnosed with medial tibial plateau contusion of the left knee and a cyclops lesion.
Appellant has failed to submit sufficient medical evidence to establish that her medical
conditions were causally related to the July 30, 2011 work incident. On October 17, 2011
OWCP advised her of the type of medical evidence needed to establish her claim. Appellant did
not submit a rationalized medical report from a physician sufficiently explaining how the
July 30, 2011 lifting and twisting incident caused or aggravated a diagnosed medical condition.
Appellant submitted several reports from Dr. Burt. In an August 8, 2011 work status
report, Dr. Burt diagnosed left knee pain and advised she could return to work with restrictions.
In work status reports dated August 18 and 19, 2011, he diagnosed medial tibial plateau
contusion of the left knee. Similarly, in a September 28, 2011 report, Dr. Burt diagnosed
persistent left knee pain with symptomatic lateral meniscus tear and painful cyclops lesion and
recommended left knee arthroscopy cyclops lesion excision. Likewise, in a work status note
dated October 31, 2011, he noted that appellant was status post left knee surgery and could not
work. However, Dr. Burt’s reports are insufficient to establish the claim as he did not provide a
history of injury or specifically address whether appellant’s employment activities had caused or
aggravated a diagnosed medical condition.8 The need for a physician to support causal
relationship and to explain the basis for such opinion is particularly important where the record
indicates a prior bilateral knee condition that required reconstructive surgery.
Other evidence submitted by appellant included reports from a physician’s assistant, a
physical therapy report and a report from a nurse. The Board has held that treatment notes
signed by a physician’s assistant, physical therapist or nurse are not considered medical evidence
as these providers are not a physician under FECA.9 As noted, medical documents not signed by
a physician are not probative medical evidence and do not establish appellant’s claim.10
Other medical reports submitted by appellant, such as reports of diagnostic testing
including the MRI scan of the left knee dated August 16, 2011 are insufficient to establish the
claim as these reports did not provide an opinion on the causal relationship between her job and
her diagnosed medial tibial plateau contusion of the left knee and a cyclops lesion.
The employing establishment referred appellant’s medical record to Dr. Sack, for a
physician review report. In a September 28, 2011 report, Dr. Sack opined that her cyclops lesion
was a condition that developed over time after an anterior ligament reconstruction and not after

8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
9

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).
10

Id. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in
general, can only be given by a qualified physician).

4

an acute injury event. He advised that there was no clear acute condition that could be explained
by the event of July 30, 2011.
For these reasons, OWCP properly found that appellant did not meet her burden of proof
in establishing her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

